DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, and the species ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate as the PPO inhibitor and 2,4-D as the auxin inhibitor which reads on claims 1-7 and 10 in the reply filed on 12/7/22 is acknowledged. During searching the examiner broadened the auxins to include both 2,4-D and dicamba and as such is examining claims 1-11 herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11 of copending Application No. 17123573 (reference application) in view of Brandt (https://brandt.co/media/9287/brandt-manniplex-2019-06-veg-web.pdf). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘573 and the instant application claim compositions comprising ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate and sugar alcohols, including sorbitol and mannitol, and wherein the composition further comprises auxin herbicides, specifically 2,4-D and/or dicamba, specifically the instantly claimed dicamba salts. ‘573 merely does not teach wherein the composition further comprises a fertilizer, specifically comprising iron and nitrogen, and/or iron, nitrogen and mannitol in the claimed amounts. However, this deficiency in ‘573 is addressed by Brandt. Brandt teaches Manni-plex FE comprises about 5% w/v nitrogen and 5% w/v iron and as is evidenced by the specification Manni-plex FE comprises mannitol, iron, and nitrogen as is admitted by applicant’s in the instant specification at [014] (See Brandt entry for Manniplex FE). It would have been obvious to combine the Manniplex FE fertilizer of Brandt into the composition of ‘573 in order to develop the instantly claimed composition because it is known to combine multiple agrochemical treatments into a single treatment in order to provide a more cost-effective way to treat/control weeds, fertilize soil, etc. while reducing the number of applications that need to be done to the field, thereby saving gas, time, etc. Thus, one of ordinary skill in the art would conclude that the instantly claimed composition is obvious when taken in view of copending Application No. 17123573 (reference application) in view of Brandt (https://brandt.co/media/9287/brandt-manniplex-2019-06-veg-web.pdf).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaquin et al. (WO2009112836) as evidenced by liquid products.net (https://liquidproducts.net/wp-content/uploads/10-34-0_spec_shet-1.pdf) and further in view of Brandt (https://brandt.co/media/9287/brandt-manniplex-2019-06-veg-web.pdf).
Applicant’s claim:
-- An agricultural composition comprising a protoporphyrinogen oxidase (PPO) inhibitor and one or more fertilizers comprising a sugar alcohol selected from the group consisting of mannitol and sorbitol, then they further claim wherein they specify the PPO inhibitor, and wherein the composition further comprises other fertilizing ingredients and wherein the composition further comprises auxin herbicides, specifically those claimed in claim 7, etc.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-4, Malaquin teaches herbicidal formulations wherein the liquid carrier is liquid fertilizer, e.g. 10-34-0 fertilizer which comprises 10% nitrogen and can comprise iron as evidenced by liquid products.net (see typical analysis) (Malaquin: [0089]; [0026, formula I in D.]; Claims 1-5, 7, 12; [0089]; [0062]; [0076]), and which further comprises as the solid/water insoluble agent is applicant’s claimed ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(See Claims 1-5, 7, 12; [0026]; [0089]; ), and wherein the emulsion composition can further comprise a water soluble active agent, and can further comprise sorbitol which functions as an anti-freeze agent as well as fertilizing as is instantly claimed as this is property of sorbitol (see abstract; [0026]; [0087]). 
	 Regarding claims 6-8 and 11, Malaquin further teaches wherein their composition can further comprise a water soluble herbicidal active agent that includes the claimed auxin herbicides: 2,4-D and dicamba, and prefers dicamba and/or salts thereof (see Claims 1-5, 7, 12; [0054]; [0056]; [0058-0059]).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-8 and 10-11, Malaquin does not specifically teach wherein the liquid fertilizer carrier has iron present with the nitrogen in the exemplified 10-34-0 though there are commercially available forms of 10-34-0 do contain iron as is evidenced above. Malaquin also does not teach wherein the fertilizer comprising about 5% w/v nitrogen and 5% w/v iron as is instantly claimed in claim 5 or comprises mannitol, nitrogen and iron as claimed in claim 10. However, these deficiencies in Malaquin are addressed by Brandt.
Brandt teaches Manni-plex FE comprises about 5% w/v nitrogen and 5% w/v iron and as is evidenced by the specification ([014]) Manni-plex FE comprises mannitol, iron, and nitrogen (See Brandt entry for Manniplex FE in formulations table pg. 4) and Brandt teaches wherein these formulations are complexed with the sugar alcohol (e.g. mannitol) and this small size allows the manni-plex formulations to enter the plant through the leaf surface and helps get more nutrients into the plant and when in the plant these formulations move quickly and freely through the plant so that the plant can fully utilize the nutrients results in improved plant health and crop production quality (see pg. 2, right col. 1st paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would be obvious to form the claimed composition comprising the claimed ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with mannitol and/or sorbitol and the claimed iron and nitrogen fertilizer having the claimed percentages of iron and nitrogen because Malaquin teaches forming pickering emulsions of the claimed ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate which is poorly water soluble and wherein the carrier of the formulation can be liquid fertilizers which are not limited and wherein the formulation can further comprise the claimed water soluble herbicides in the aqueous phase, e.g. 2,4-D or dicamba/dicamba salts. One of ordinary skill in the art would be motivated to use the claimed fertilizer comprising mannitol and 5% w/v iron and 5% w/v nitrogen, known in the art as Manniplex FE because Brandt teaches that their fertilizers are available to plants longer, etc. (See Brandt, pg. 2, left col. Key advantages section), which would allow for fertilization and broad spectrum weed killing (from the multiple herbicidal actives) via one application in the field thereby saving on costs and time.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malaquin et al. (WO2009112836) and further in view of Brandt (https://brandt.co/media/9287/brandt-manniplex-2019-06-veg-web.pdf) as applied to claims 1-8 and 10-11 above and further in view of Sada (US20200323207, filing date 04/23/2019).
	Applicant’s claim:
-- The composition of claim 8, where in the salt of dicamba is selected from the group consisting of dicamba-biproamine, dicamba-diglycolamine, and dicamba- tetrabutylamine.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the composition of claims 1-8 and 10-11 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references, specifically Malaquin do not teach wherein the dicamba salt is specifically one of the instantly claimed salts. Although as discussed above Malaquin does teach that dicamba salts are some of the preferred water-soluble herbicides to be present in the aqueous layer of the pickering emulsion comprising the claimed ethyl [(3-{2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)-3,6-dihydropyrimidin-1(2H)-yl]phenoxy}-2-pyridyl)oxy]acetate as is discussed above. However, this deficiency in the combined references is addressed by Sada.
	Sada teaches that the claimed dicamba-biproamine, dicamba-diglycolamine, and dicamba- tetrabutylamine are all known salts of dicamba which are useful for formulating herbicidal compositions including emulsion formulations ([0026]; [0042]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art to substitute the claimed dicamba salts, dicamba-biproamine, dicamba-diglycolamine, and dicamba- tetrabutylamine for the dicamba salts of Malaquin in order to form the instantly claimed formulation and one of ordinary skill would be motivated to use these salts because they are additional known dicamba salts useful for formulating herbicidal emulsion formulations like the emulsion formulations taught by Malaquin.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616